                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

ROBERT P. BASTON,                                   )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )        No. 1:19-cv-04641-JRS-TAB
                                                    )
INDIANA DEPARTMENT OF CORRECTION,                   )
                                                    )
                             Defendant.             )


             Entry Directing Payment of Full Filing Fee and Dismissing Action

       Plaintiff Robert P. Baston is a prisoner currently incarcerated at New Castle Correctional

Facility. For the reasons explained below, his in forma pauperis status is revoked, this action is

dismissed, and final judgment shall be entered on the docket.

                                           I. Filing Fee

       Mr. Baston sought and was granted leave to proceed in forma pauperis. In support, Mr.

Baston submitted a copy of his Transaction History Inquiry and stated that he is indigent.




Dkt. 12.
        When the Court pointed out in its screening order that this representation is inconsistent

with Mr. Baston’s claim that he has the means to purchase significant commissary items, he

stated that he “made an error and has sent to the Court the wrong inmate trust account

information.” Dkt. 15 at p. 2. Mr. Baston’s actual trust account statement reflects that he has

sufficient funds to pay the filing fee in this case. See dkt 15-1.

        Mr. Baston’s material misrepresentations to avoid paying the filing fee in this case and

Baston v. State of Indiana, 4:19-cv-15-RLY-DML 1 shall not be tolerated. Mr. Baston is warned

that if he makes additional false representations in this Court he could be sanctioned and

restricted from filing any further papers in this district.

        Mr. Baston’s in forma pauperis status is revoked. He is required to pay the full $400.00

filing fee. A collection order shall issue separately along with this Entry.

                                       II. Dismissal of Action

        Mr. Baston alleges that the new Enhanced Commissary Ordering through Indiana

Correctional Industries violates his constitutional rights. This is because the new program

accepts orders from family and friends on an offender’s approved visiting list, but offenders are

not allowed to order on their own behalf. He describes these ordering limitations as unfair,

biased, discriminatory, and unconstitutional.

        This Court dismissed the amended complaint at screening for failure to state a claim upon

which relief can be granted. The Court explained that the Enhanced Commissary Ordering


1
 Mr. Baston used a similar tactic to obtain in forma pauperis status in Baston v. State of Indiana,
4:19-cv-15-RLY-DML, on March 25, 2019. He acknowledges in that case that his mother left
him money when she passed away on June 6, 2012, but represented that his account balance was
zero dollars. Final judgment was entered in that case on May 14, 2019. If Mr. Baston’s
misrepresentation was a mistake, he can correct this mistake by paying the $400 filing fee
associated with 4:19-cv-15-RLY-DML.
                                                 2
program Mr. Baston describes does not discriminate based on a protected class and there is no

plausible factual basis to conclude that a program allowing an inmate’s family or friends to

purchase items from a commissary list for the inmates’ use is unconstitutional. The program is

rationally related to the legitimate governmental interest of fostering relationships between

inmates and those in the community. See Vasquez v. Foxx, 895 F.3d 515, 525 (7th Cir. 2018)

(discussing rational basis review); Goodpaster v. City of Indianapolis, 736 F.3d 1060, 1071 (7th

Cir. 2013) (“Once we identify a plausible basis for the legislation, our inquiry is at its end.”).

       Mr. Baston was given the opportunity to show cause why his amended complaint should

not be dismissed for failure to state a claim upon which relief may be granted. In response, Mr.

Baston argues that he has money to buy commissary items from the Enhanced Commissary

Ordering program and that he should be treated the same as inmates who have family and friends

on their visitor list to make purchases for them. Mr. Baston’s response has not identified a viable

constitutional claim. The complaint is dismissed for failure to state a claim for the reasons set

forth in Entry of January 14, 2020.

       Judgment consistent with this Entry shall now issue. This dismissal counts as a “strike”

pursuant to 28 U.S.C. § 1915(g). If Mr. Baston accumulates three such “strikes,” he will not be

permitted to proceed in forma pauperis in future cases unless he is under imminent danger of

serious physical injury.

       IT IS SO ORDERED.


Date: 2/12/2020




                                                  3
Distribution:

ROBERT P. BASTON
209210
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362




                                     4
